816 F.Supp.2d 1375 (2011)
IN RE: CITIMORTGAGE, INC., HOME AFFORDABLE MODIFICATION PROGRAM (HAMP) CONTRACT LITIGATION.
MDL No. 2274.
United States Judicial Panel on Multidistrict Litigation.
October 6, 2011.
Before JOHN G. HEYBURN II, Chairman, KATHRYN H. VRATIL, FRANK C. DAMRELL, JR., BARBARA S. JONES, PAUL J. BARBADORO, and MARJORIE O. RENDELL, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:[*] Pursuant to 28 U.S.C. § 1407, defendant CitiMortgage, Inc. (Citi) moves to centralize this litigation in the Northern District of Illinois or the Eastern District of Missouri. This litigation currently consists of eight actions pending in six districts, as listed on Schedule A.[1] All responding parties agree that centralization is appropriate, but suggest centralization in the District of Massachusetts, the Central District of California, or the Eastern District of California. Citi considers the Central District of California the most appropriate transferee district if the Panel does not centralize these actions in a geographically central jurisdiction.
On the basis of the papers filed and hearing session held, we find that these actions involve common questions of fact, and that centralization in the Central District of California will serve the convenience *1376 of the parties and witnesses and promote the just and efficient conduct of this litigation. These actions share factual questions arising out of allegations that Citi regularly fails to comply with the terms of the Home Affordable Modification Program (HAMP) and has breached contracts with the plaintiffs by failing to permanently modify plaintiffs' mortgages under HAMP. Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary. Centralization is also consistent with our decision in In re Bank of Am. Home Affordable Modification Program (HAMP) Contract Litig., 746 F.Supp.2d 1359 (J.P.M.L.2010).
We are persuaded that the Central District of California is the most appropriate transferee district. Four first-filed actions have been consolidated and are proceeding in that district before Judge Dale S. Fischer, an experienced transferee judge who is not currently presiding over an MDL. Moreover, defendant and some plaintiffs support centralization in this district.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Central District of California are transferred to the Central District of California and, with the consent of that court, assigned to the Honorable Dale S. Fischer for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 2274IN RE: CITIMORTGAGE, INC., HOME AFFORDABLE MODIFICATION PROGRAM (HAMP) CONTRACT LITIGATION
Central District of California

Beverly King, et al. v. CitiMortgage, Inc., C.A. No. 2:10-03792
Eastern District of California

Balbir Singh v. CitiMortgage, Inc., C.A. No. 2:11-00793
Northern District of Illinois

Leslie Barry, et al. v. CitiMortgage, Inc., C.A. No. 1:11-02918
District of Massachusetts

Davidson Calfee, et al. v. CitiMortgage, Inc., C.A. No. 1:10-12051
District of New Jersey

Juan Silva, et al. v. CitiMortage, Inc., C.A. No. 2:11-01432

Jo Ann Gastineau v. CitiMortgage, Inc., C.A. No. 3:11-02773
Eastern District of Pennsylvania

William T. Whiting v. CitiMortgage, Inc., C.A. No. 2:11-02318

David G. Derosa, et al. v. CitiMortgage, Inc., C.A. No. 2:11-02914
NOTES
[*]  Judge W. Royal Furgeson, Jr. took no part in the decision of this matter.
[1]  Two additional actions pending in the Southern District of Iowa and the Southern District of New York were originally included on the motion for centralization, but have since been dismissed.